PER CURIAM.
Dallas Murphy St. Denis appeals an order denying his motion to correct jail credit, filed pursuant to Florida Rule of Criminal Procedure 3.801. We affirm the order on appeal without elaboration, but remand with directions that the trial court correct the sentencing documents in case nos. 09-CF-714, 09-CF-715, 09-CF-1073 and 09-CF-1108. The “prison credit” box on the sentencing forms for these cases is not checked, although other sentencing documents and the transcript from Defendant’s violation of probation sentencing hearing make clear that the trial judge intended to direct the Department of Corrections to credit the Defendant with the time he had spent in prison previously on these charges when sentencing the Defendant to prison (for the second time) after his post-prison violations of probation. The corrected documents should then be forwarded to the Department of Corrections.
AFFIRMED; and REMANDED WITH DIRECTIONS TO CORRECT SCRIVENER’S ERROR IN SENTENCING DOCUMENTS.
ORFINGER, LAWSON and COHEN, JJ., concur.